Exhibit Health Systems Solutions and Emageon Extend Merger Closing NEW YORK and BIRMINGHAM, Ala. (December 29, 2008) – Health Systems Solutions, Inc. (OTCBB: HSSO) and Emageon Inc. (NASDAQ: EMAG) today announced that they have agreed to extend the closing date for their pending merger to February 11, “We are pleased that, with the cooperation of Emageon, we were able to come up with a timetable for the completion of the merger and we are confident that the combined enterprise will offer great opportunities for our shareholders, employees, and customers,” said Stan Vashovsky, HSS’ CEO and Chairman of the Board.“This extension will also allow us additional time to complete our integration plan for our technologies.As a result, we will be in a better position to immediately serve the market upon closing.” “Emageon is pleased that HSS and Stanford International Bank Limited have shown a commitment to complete our transaction and we look forward to completing the merger promptly for the benefit of our investors and maximizing the HSS/Emageon business opportunities for our customers and employees,” said Chuck Jett, CEO of Emageon. Each of the Parties will file with the Securities and Exchange Commission a Current Report on Form 8-K describing the amendments which were made to the transaction documents. About Health Systems Solutions HSS is a technology and services company dedicated to bringing innovation to the health care industry.HSS’ objective is to leverage current and next-generation technologies to offer value-added products and services which will generate improved clinical, operational and financial outcomes for our clients.The HSS portfolio of products and services extends across many segments of health care including home health care, medical staffing, acute and post-acute facilities, and telehealth/telemedicine, grouped into three segments: technology solutions, software and consulting.For more information, please visit www.hssglobal.com. About Emageon Emageon provides information technology systems for hospitals, healthcare networks and imaging facilities.Its enterprise family of solutions includes
